Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 was filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, Applicant recite “…the second radiating portion is electrically connected between the second ground portion,…”. The limitation is unclear because an element between one elements is unclear. For example, figure 1 has second radiating element 13 which is connected to the ground and is adjacent to the feeding portion of the first radiation portion. The feeding portion of the first radiating portion is between the second ground and first ground. The Examiner interprets the claim as “…the second radiating portion is electrically connected to the second ground portion,…” for the purpose of examining. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0134017).
Regarding claim 1, 
As best understood, Lin discloses;
An antenna assembly, arranged in a carrier of a wireless communication device, the antenna assembly comprising (the antenna assembly for wireless communication device 100 in figures 1 and 2): 
a feed portion (feed portion 21 of the main antenna 201); 

a first radiating portion, wherein the first radiating portion is a loop antenna and arranged on at least three surfaces of the carrier, the first radiating portion is electrically connected between the feed portion and the first ground portion on opposite ends, the first radiating portion feeds in electric current from a feed source through the feed portion (first radiation portion 201 which forming a loop antenna and has feed 21 at one end and ground 22 at another end and the antenna is disposed on three surfaces of carrier 30); and 
a second radiating portion, wherein the second radiating portion is spaced from the first radiating portion, the second radiating portion is arranged on at least two surfaces of the carrier, the second radiating portion is electrically connected between the second ground portion, the second radiating portion couples the electric current from the first radiating portion (second radiation portion 202 which is disposed on at least two surfaces of carrier 30. Furthermore, element 202 is a parasitic element).

Lin does not explicitly disclose a second ground portion for the second radiating portion. However, the second radiating portion 202 is a parasitic antenna element which is receiving the energy from the main antenna as taught in paragraph [0012]. Furthermore, the skilled artisan recognizes that parasitic antennas are connected to the ground. In this case, the parasitic antenna 202 is connected to the ground on the printed circuit board 10. Thus, the portion of the ground is deemed as a second ground portion which is connected to the parasitic element.   



Regarding claim 11, 
As best understood, Lin discloses (figures 1 and 2);
A wireless communication device comprising (wireless communication device 100): 
a carrier comprising multiple surfaces (carrier 30 which has a plurality of surfaces 31-33); 
a circuit board providing a feed source and a ground (PCB 10 and the feeding source for the main driven antenna 201 which has a feeding portion 21 and ground portion 22); and 
an antenna assembly arranging on the multiple surfaces of the carrier, the antenna assembly comprising (the antenna assembly for wireless communication 100 in figures 1 and 2): 
a feed portion electrically connecting to the feed source (feed portion 21 of the main antenna 201 and the antenna 201 is a driven antenna); 
a first ground portion electrically connecting to the ground (first ground portion 22 of the main antenna 201); 
a first radiating portion, wherein the first radiating portion is a loop antenna and arranged on at least three surfaces of the carrier, the first radiating portion is electrically 
a second radiating portion, wherein the second radiating portion is spaced from the first radiating portion, the second radiating portion is arranged on at least two surfaces of the carrier, the second radiating portion is electrically connected between the second ground portion, the second radiating portion couples the electric current from the first radiating portion (second radiation portion 202 which is disposed on at least two surfaces of carrier 30. Furthermore, element 202 is a parasitic element).

Lin does not explicitly disclose a second ground portion electrically connecting to the ground for the second radiating portion. However, the second radiating portion 202 is a parasitic antenna element which is receiving the energy from the main antenna as taught in paragraph [0012]. Furthermore, the skilled artisan recognizes that parasitic antennas are connected to the ground. In this case, the parasitic antenna 202 is connected to the ground on the printed circuit board 10. Thus, the portion of the ground is deemed as a second ground portion which is connected to the parasitic element.   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a second ground .   

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al. US 2011/0043408 discloses an antenna assembly comprising a radiating portion with at least sixteens arm portions on a three different surfaces of a carrier. 
Liou et al. US 2015/0002340 and Lee et al. US 2014/0320349, each discloses a parasitic and driven antenna elements and each antenna elements comprise of a plurality of arms. 
Korva US 2006/0170600 discloses a parasitic antenna connected to a ground portion the parasitic antenna coupled to a driven antenna element with a plurality of radiation portions which is connected to a ground portion and a feed portion.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845